PER CURIAM.
We reject the respondent K.B.’s central contention on appeal that the trial court erred in denying her motion to reduce the charge of attempted second-degree murder to aggravated battery because, on this record, there was sufficient evidence adduced to sustain the charge of attempted second-degree murder. During a fist fight with the victim which the respondent initiated, the respondent repeatedly stabbed the victim with a four-inch steak knife in the victim’s stomach, face, and shoulder or neck; the respondent then pursued the victim, who was severely injured and unarmed, and was in the process of attempting to stab the victim again when an intervening school teacher disarmed the respondent; the respondent later told the police that “[I] wasn’t going to waste time fighting anymore,” “[I] pulled out the knife out of [my] pocket book and stabbed her with it.” Contrary to respondent’s argument, this evidence was more than sufficient to establish that the respondent’s repeated acts of stabbing and attempting to stab the victim were acts “imminently dangerous to another and evincing a depraved mind regardless of human life,” an essential element of attempted second-degree murder. Huntley v. State, 66 So.2d 504 (Fla.1953); Conyers v. State, 569 So.2d 1360 (Fla. 1st DCA 1990); Ellison v. State, 547 So.2d 1003 (Fla. 1st DCA 1989), approved in part, 561 So.2d 576 (Fla.1990); Dellinger v. State, 495 So.2d 197 (Fla. 5th DCA 1986), cert. denied, 503 So.2d 326 (Fla.1987); Marasa v. State, 394 So.2d 544 (Fla. 5th DCA), rev. denied, 402 So.2d 613 (Fla.1981); Turner v. State, 298 So.2d 559 (Fla. 3d DCA 1974); Hines v. State, 227 So.2d 334, 336 (Fla. 1st DCA 1969); Weaver v. State, 220 So.2d 53 (Fla. 2d DCA), cert. denied, 225 So.2d 913 (Fla.1969).
The respondent, however, was erroneously adjudicated delinquent of attempted first-degree murder — rather than attempted second-degree murder, the offense with which the respondent was charged in the amended petition for delinquency filed below. We, accordingly, modify the said adjudication of delinquency to reflect that the offense for which the respondent was adjudicated delinquent was attempted second-degree murder.
Affirmed as modified.